EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 (currently amended): A machine for foaming and/or heating a fluid by using a frothing device comprising at least a first body and a second body assembled together to configure the frothing device; at least one of the first body or the second body comprising cavities to configure a plurality of conduits when the first and second bodies are assembled together; 
the plurality of conduits comprising a steam conduit through which steam flows and heats the fluid, a fluid conduit though which the fluid flows by the under-pressure created when the steam circulates through the steam conduit, and an air conduit configured to add air to the fluid conduit; and 
the plurality of conduits further comprising an expansion chamber having an internal restriction in section allowing the fluid to be frothed when the air has been added to the fluid conduit, 

wherein the member configured for receiving and closing the first and second bodies is also configured to refrigerate the frothing device when the frothing device is arranged in the machine, 
the frothing device is connected to a fluid container comprising a cavity cooperating with a first cooling block in a primary refrigerated compartment of the machine, the first cooling block is arranged centered in the primary refrigerated compartment, and the cavity is arranged centered in the container.

Claim 24 (currently amended): The machine according to Claim 22, wherein the member configured for receiving and closing the first and second bodies comprises a second metallic cooling block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726